DETAILED ACTION
This is on the merits of Application No. 17/275869, filed on 03/12/2021. Claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Drawings
Figures 6A and 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 line 2 states “from a proximal to distal end of the plurality of cam teeth.” and should state --from the proximal end to the distal end of the plurality of cam teeth.--.
Claim 6 line 2 states “from a proximal to distal end of the plurality of cam teeth.” and should state --from the proximal end to the distal end of the plurality of cam teeth.--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 states “The friction clutch of claim 1 wherein the cam teeth are formed at an angle A relative to a bottom surface of the baffle from a proximal end of the cam teeth to a distal end of the cam teeth 12WO 2020/053385PCT/EP2019/074479 in an amount of from 2.0 to 6.0 degrees and a load of a back drive spring is 50% less relative to cam teeth formed at a zero degree angle.” Claim 10 includes many double inclusions, including “an angle”, “a bottom surface”, “a proximal end”, “a distal end”, “a load”, “a back drive spring”, and “cam teeth”. It is also unclear what “50% less relative to cam teeth formed at a zero degree angle” is referring to. There does not appear to be any cam teeth formed at a zero degree angle. Is this trying to compare it to prior art that is not part of the invention? If so, the limitation should be deleted and only the features of the invention itself should be claimed.
Claim 11 states “The friction clutch of claim 1 wherein the cam teeth are formed at an angle A relative to a bottom surface of the baffle from a proximal end of the cam teeth to a distal end of the cam teeth in an amount of from 2.0 to 6.0 degrees and a load at a new position differs in an amount of 1N from a load at a worn position.” Claim 11 includes many double inclusions, including “an angle”, “a bottom surface”, “a proximal end”, “a distal end”, and “a load”. It is also unclear what “a load at a new 
Claim 12 states “The friction clutch of claim 1 wherein the cam teeth are formed at an angle A relative to a bottom surface of the baffle from a proximal end of the cam teeth to a distal end of the cam teeth in an amount of from 2.0 to 6.0 degrees and a displacement at a new position differs in an amount of 0.5mm from a load at a worn position.” Claim 12 includes many double inclusions, including “an angle”, “a bottom surface”, “a proximal end”, “a distal end”, “a displacement”, and “a load”. It is also unclear what “a displacement at a new position differs in an amount of 0.5mm from a load at a worn position” is referring to. Is it the displacement of the back drive spring? Also, the claim is comparing a position to a load. It is unclear if this is intentional or if the claim is meant to compare a displacement at a new position to a displacement at a worn position.
Claim 14 states “The friction clutch of claim 13 wherein a displacement of a back drive spring is 12 times less relative to cam teeth formed at a zero degree angle.” The term “cam teeth” is a double inclusion as cam teeth are already established in claim 13. Further, there does not appear to be any cam teeth formed at a zero degree angle. Is this trying to compare it to prior art that is not part of the invention? If so, the limitation should be deleted and only the features of the invention itself should be claimed.
Claim 15 states “The friction clutch of claim 13 wherein a load of a back drive spring is 50% less relative to cam teeth formed at a zero degree angle.” The term “cam teeth” is a double inclusion as cam teeth are already established in claim 13. Further, there does not appear to be any cam teeth formed at a zero degree angle. Is this trying to compare it to prior art that is not part of the invention? If so, the limitation should be deleted and only the features of the invention itself should be claimed.

Allowable Subject Matter
Claims 1-3, 5, 7-8, and 13 are allowed.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claims 1 and 13. Particularly, a first cam ring rotatably fixed with respect to a pressure plate, a second cam ring rotatable relative to the first cam ring and both cam rings having a plurality of cam surfaces configured such that rotation of the second cam ring relative to the first cam ring varies a height of the adjustment mechanism, and a torsion spring applying a biasing force to the second cam ring promoting rotation of the second cam ring relative to the first cam ring; a back drive prevention assembly including a back drive spring attached to the pressure plate and first cam ring to prevent back drive of the second cam ring through a baffle including a plurality of cam teeth formed on a bottom surface of the baffle; wherein the cam teeth are formed at an angle A relative to a bottom surface of the baffle from a proximal end of the cam teeth to a distal end of the cam teeth decreasing a load applied to the back drive spring and reducing displacement of the back drive spring. Lindner et al (US 6923304) is the closest prior art of record. Lindner discloses a blocking element (26) attached to a pressure plate (14) and cam teeth (48) formed at an angle and formed on a baffle (50) with a spring (18). Lindner discloses a torsion spring (38) attached to the baffle and spring (18). Lindner does not disclose a back drive spring attached to the pressure plate and first cam ring to prevent back drive of a second cam ring through the baffle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizukami et al (US 5069322) discloses a self adjusting clutch cover assembly.
Shoichi et al (JP 2016098995) discloses a clutch device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659